In a proceeding raider section 330 of the Election Law, to set aside the primary election held in Queens County on June 2, 1964 for the Democratic party position of assembly district leader (male) in the Thirteenth Assembly District, Part B, in that county, in which election the petitioner Arthur A. Grey, Jr., was the unsuccessful candidate, Anthony Sadowski (the successful candidate) appeals from an order and judgment (one paper) of the Supreme Court, Queens County, entered July 28, 1964 after a hearing, which granted the application and directed a new primary election for said party position. Order and judgment affirmed, without costs (Matter of Barnes v. Power, 9 A D 2d 694, mot. for lv. to app. den. 7 N Y 2d 707). Beldock, P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.